I concur in the majority's conclusion that summary judgment was not appropriate regarding the August 3, 1993 meeting. The union established that there were genuine issues of material fact regarding whether the executive session held on that date was a violation of the Sunshine law and whether there was a causal connection between that claimed violation and the adoption of the resolution that authorized the superintendent to enter into a contract with Settle.
I also concur in the majority's conclusion that the discussions between individual board members and Peter Settle on August 19, 1993 were not violative of the Sunshine law. My reason for agreeing with that conclusion, however, is that a majority of the board was not present at any of those discussions and, therefore, they were not "meetings" within the meaning of R.C. 121.22(B)(2).
I dissent from that part of the majority's judgment by which it has concluded that the union failed to establish a genuine issue of material fact regarding whether the January 18, 1993 meeting was a violation of the Sunshine law. A ruling that all the board members may sit together in a closed room and ask questions of a witness regarding public business and not violate the Sunshine law so long as the board members avoid directly addressing each other is not "liberally construing" the Sunshine law "to require public officials * * * to conduct all deliberations upon official business only in open meetings." As is clear from the definitions quoted by the majority, deliberations not only include "discussions," they also include "consideration by a number of persons of the reasons for and against a measure" and "the act of weighing and examining the reasons for and against a choice or measure." This seems an accurate description of what occurred at the January 18, 1993 meeting.
I concur with the remainder of the majority opinion. *Page 872